UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DARRICK MICHAEL JACKSON, a/k/a Abdul-Jalil Mohammed,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cr-00215-DKC-1)


Argued:   September 24, 2010                 Decided:   October 29, 2010


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Ebise Bayisa, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellant. David Ira Salem, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
ON BRIEF: James Wyda, Federal Public Defender, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


                                   I.

     Darrick Michael Jackson (“Jackson”) appeals his conviction

for making a false statement, in violation of 18 U.S.C. § 1001.

On appeal, Jackson argues that the evidence was insufficient to

sustain his conviction.      For the reasons set forth below, we

affirm the judgment of the district court.



                                   II.

     Jackson was charged in a superseding indictment with two

counts of making a false statement, in violation of 18 U.S.C.

§ 1001.    Count   One   arose   from    Jackson’s   submission   of   U.S.

Government Standard Form 85P, “Questionnaire for Public Trust

Position,” which he was required to submit in order to continue

his employment at Andrews Air Force Base as a privately employed

security guard.

     Question 2 on the Form 85P asked: “Have you ever used or

been known by another name?” (J.A. 116.)         Jackson responded “No”

to this question. (Id.)      It is undisputed that Jackson did not

disclose, in response to that question, an alias name that he

used, Abdul-Jaleel Mohammad. 1


     1
       The indictment spelled Jackson’s other name as “Abdul-
Jalil Mohammed.” Because the trial transcripts and the parties’
(Continued)
                                    2
      Count Two arose from Jackson’s subsequent interview with

Philip     Kroop      (“Kroop”),       who       was    a     federal    investigator

responsible      for     conducting         interviews        of    persons      seeking

security positions related to the federal government.                              Kroop

conducted a follow-up interview of Jackson regarding Jackson’s

Form 85P.      It was during this interview that Jackson made the

false statements charged in Count Two.

      During    the    interview,      according        to    Kroop’s    testimony    at

trial,    Jackson      was   placed    under       oath.       Kroop    asked   Jackson

whether he had ever been known by another name and in response

Jackson answered “no.”            To ensure that Jackson understood the

question, Kroop rephrased and repeated the question in different

ways.     Specifically, Kroop testified that he asked versions of

the     following     questions:      “Do    your       friends,    family      members,

associates or any other individuals know you by any other name?

Have you ever used or been known by any other name by anybody?

Is there any name that you use for any other purpose?” (J.A.

153.)     Jackson answered “no” to each question.                       Additionally,

Jackson did not ask Kroop any questions regarding his previous

answer    to   Question      2   on   Form       85P,   nor   did   Jackson     ask   any




briefs use the spellings “Jaleel” and “Mohammad,” however, we
use the latter spellings herein.



                                             3
questions about the meaning or proper interpretation of Question

2 or the questions Kroop asked of him.

     The Government also presented evidence that Jackson had an

email    account     with    Yahoo,    created      in    1998,   under       the    name

“Jaleel99@yahoo.com.”              Between    January      2000       and   May     2007,

Jackson sent or received over 400 emails to and from his Yahoo

account.     These included signing up for accounts at NBA.com and

EA.com using the name Abdul-Jaleel Mohammad, not Jackson.                           It is

further     undisputed      that    Jackson   had    set    up    a    Juno    internet

service account using the name “Abdul-Jaleel Mohammad,” and that

he   also    had    an   email     account    from       Excite   under       the    name

“Jaleel99.”        Additionally, one email sent from Jackson’s account

to approximately 40 people included an essay with derogatory

references to the United States government. 2




     2
       The essay was titled “Voting: Is It Halal or Haram?”
(J.A. 238.)    According to testimony at trial, “Halal” is an
Islamic word meaning “permitted” and “Haram” is an Islamic word
meaning “forbidden.” (Id.) Part of the email included the
following passage:

     But if you think about it, are you supposed to be
     voting in this non-Islamic[,] corrupt[,] satanic
     Government? A system made for the servitude of man to
     man, not Allah, God.      A system run by thieves,
     sodomites, racist[s], drug dealers and those who
     indulge in mass destruction against humanity and
     nature.

(J.A. 239-40.)



                                         4
       At    trial,   the    government’s           theory      of    the     case      was   that

Jackson purposefully did not provide his alias name because he

did    not    want    his    email       addresses         or    his       connection         to    a

controversial Mosque leader to be known to those investigating

him for security purposes regarding his continued employment.

       The    Government          bolstered        its    position         by    pointing           to

Jackson’s post-arrest statement to an investigator almost one

year    after      his      OPM     interview.             Specifically,              after    the

investigator       told     Jackson      that       he    was   under       arrest      for        his

failure      to   provide    his       other    name      on    the    Form      85P,    Jackson

nodded his head and stated, “[O]h, that’s what this is about.

That’s what I thought.” (J.A. 322.)

       Jackson     did    not     testify      at    trial.          His    defense      focused

largely      on   evidence        that   Jackson         claimed      showed      he    was    not

attempting to hide his views or his alias. Because he was not

hiding his religious or political views, he argued, his failure

to include his alias name could only be viewed as unintentional.

Jackson       pointed       to     evidence         that,       during          his     original

application       process,        he   sent    his       application        from      his     yahoo

account, communicated using his fax machine at his mosque, and

listed associates from his mosque as personal references.                                           He

also relied on evidence that two of his co-workers (who were not

federal employees) knew of his religious and political views and

at least one of them knew he had another name.

                                               5
      After    a     three-day       jury    trial,       the     jury      returned    a   not

guilty verdict as to Count One, but found Jackson guilty as to

Count Two. That is, the jury found him guilty of making a false

statement during his interview with Kroop.

      The     district       court     sentenced          Jackson      to    two   years     of

probation, a fine of $2300, and 80 hours of community service.

Jackson     noted    a   timely      appeal.         This      Court     has    jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.



                                             III.

      Jackson       argues     that    there      was      insufficient         evidence     to

support his conviction.               He contends that the Government failed

to present evidence that his omission of his alias, Abdul-Jaleel

Mohammad, was knowing and willful, rather than a simple mistake

based on a misunderstanding of the questions Kroop asked him.

We disagree.

      A conviction under 18 U.S.C. § 1001 requires the Government

to   prove:    “(1)      the   defendant          made     a     false      statement   to    a

governmental agency or concealed a fact from it or used a false

document      knowing     it    to     be    false,        (2)    the       defendant   acted

‘knowingly      or    willfully,’           and     (3)    the     false       statement     or

concealed fact was material to a matter within the jurisdiction

of the agency.”          United States v. Ismail, 97 F.3d 50, 60 (4th



                                              6
Cir. 1996) (quoting United States v. Arch Trading Co., 987 F.2d

1087, 1095 (4th Cir. 1993)).

     Jackson       contests    only    the      second     element       of   the   crime,

willfulness,       and     argues    that       his    failure      to     disclose     the

additional name of Jaleel-Abdul Muhammad was simply an innocent

mistake or done through inadvertence.

     A    jury’s    guilty    verdict       will      be   upheld    if,      viewing   the

evidence    in     the   light      most    favorable       to    the    Government,      a

rational factfinder could have found each element of the charged

offense beyond a reasonable doubt.                    United States v. Madrigal-

Valadez, 561 F.3d 370, 374 (4th Cir. 2009); United States v.

Collins, 412 F.3d 515, 519 (4th Cir. 2005).                       An appellate court

“may not weigh the evidence or review the credibility of the

witnesses”       because    “[t]hose       functions        are     reserved     for    the

jury.”     United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).     This Court “also assume[s] that the jury resolved all

contradictions in the testimony in favor of the government.”

United States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en

banc) (citation omitted).             In short, “[a] defendant challenging

the sufficiency of the evidence faces a heavy burden.” United

States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007).

     We    conclude        that     Jackson      has       not    met     that      burden.

Jackson’s primary argument before this Court is that there was

no evidence of intent because there was no evidence that Jackson

                                            7
attempted to hide his alias name on any other occasion, and in

fact disclosed his alias and his views to others, including two

civilian co-workers.                This argument, however, was made to the

jury and obviously was rejected by the jury.

       Jackson, both in his brief and during argument, essentially

asks   this    Court     to   consider        the     same   argument    and    reach    a

different conclusion than did the jury.                      That we cannot do.          In

this   appeal,      we   review       the   jury’s     verdict    only   to    determine

whether substantial evidence supports it.

       Having done so, we conclude there was more than sufficient

evidence   from      which      a    jury    could    have    found   that     Jackson’s

statements     to    Kroop    during        the     interview    violated     18   U.S.C.

§ 1001.       Jackson’s alias name was one he frequently used, not

only in religious circles, but also as a name in establishing

website    accounts       and       in    email     correspondence.           There    was

evidence before the jury that Jackson frequently used the alias

name    before,     during,         and     after    his     interview   with      Kroop.

Additionally, the jury was entitled to credit Kroop’s testimony

as to the version of questions he asked in the interview.                             Those

questions were so broadly worded that Jackson’s failure to even

inquire whether he should include his other name is evidence the

jury could have relied on to determine Jackson’s statement was

knowingly or willfully made.



                                              8
     In short, there is no “clear failure” by the prosecution

here.    See Foster, 507 F.3d at 244-45.   The jury’s verdict was

supported by substantial evidence. 3


                                IV.

     For the aforementioned reasons, we conclude that there was

sufficient evidence to support the jury’s verdict and therefore

affirm Jackson’s conviction and the judgment of the district

court.

                                                         AFFIRMED




     3
       Jackson also refers to the jury’s verdict of acquittal on
Count One as “inconsistent” with its guilty verdict as to Count
Two. (Appellant’s Br. at 19.)      We reject that argument both
because Jackson failed to raise it as a separate issue and
because it is without merit. In particular, we do not find any
inherent inconsistency between the jury’s verdicts on the two
counts.   Additionally, even if there were some inconsistency,
“it has long been settled that inconsistent jury verdicts do not
call into question the validity or legitimacy of the resulting
guilty verdicts.” See United States v. Green, 599 F.3d 360, 369
(4th Cir. 2010) (citations omitted); see also United States v.
Perry, 335 F.3d 316, 322 (4th Cir. 2003) (“[A] defendant cannot
challenge his conviction merely because it is inconsistent with
a jury’s verdict of acquittal on another count.”).



                                 9